REASONS FOR ALLOWANCE
	
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

The features as recited in independent claims 1 and 8: “receiving, at a supervisor container orchestrator, a request for a first persistent volume lifecycle operation from a guest container orchestrator, the first persistent volume lifecycle operation being an operation on a persistent volume backed by a storage volume of a storage provider of the virtualized computing system, the supervisor container orchestrator being part of an orchestration control plane integrated with the virtualization layer and configured to manage a guest cluster and virtual machines (VMs), supported by the virtualization layer, in which the guest cluster executes, the guest container orchestrator being part of the guest cluster, being isolated from the storage provider, and configured to manage the containerized application; and sending, in response to the first persistent volume lifecycle operation, a request for a second persistent volume lifecycle operation from the supervisor container orchestrator to the storage to cause the storage provider to perform an operation on the storage volume.”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 15: “receive a request for a first persistent volume lifecycle operation from the guest container orchestrator, the first persistent volume lifecycle operation being an operation on a persistent volume backed by a storage volume of a storage provider of the virtualized computing system, the guest cluster being isolated from the storage provider, the supervisor container orchestrator being part of an orchestration control plane integrated with the virtualization layer and configured to manage the guest cluster and the virtual machines (VMs) in which the guest cluster executes; and send, in response to the first persistent volume lifecycle operation, a request for a second persistent volume lifecycle operation to the storage provider to cause the storage provider to perform an operation on the storage volume.”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199